Citation Nr: 1447956	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  14-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional death pension benefits for the period from March 1, 2009, through December 31, 2011.

(The issue of entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1941 to October 1943; he passed away in June 2004.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The April 2010 administrative decision, which appears in the Virtual VA portion of the appellant's claims file, adjusted her death pension award based on unreimbursed medical expenses.  She has perfected an appeal with respect to whether she should have received additional death pension during that period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a separate decision, the Board has granted the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Given that the retroactive benefits in this case overlaps the period during which the appellant has been in receipt of death pension benefits, it will be necessary for the RO to recalculate the appellant's income for the period in question to determine whether she should still have been entitled to death pension benefits.  Therefore, the Board finds it necessary to remand this claim to the RO for adjudication given the grant of service connection benefits for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following a determination on the award of retroactive benefit payments that are due to the appellant based on the grant of entitlement to service connection for the cause of the Veteran's death, readjudicate the issue of whether she is entitled to additional (or any) death pension benefits for the period in question.  If the issue is not resolved to the appellant's satisfaction, issue a supplemental statement of the case and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



